875 F.2d 865
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John KERR, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-3304.
United States Court of Appeals, Sixth Circuit.
May 25, 1989.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and JEROME TURNER, District Judge.*
PER CURIAM.


1
Plaintiff, John Kerr, appeals from an order of the district court affirming the Secretary's denial of disability benefits.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision of the Appeals Council is not supported by substantial evidence.  Accordingly, the district court did not err in affirming the decision of the Secretary, and the judgment of the district court is therefore affirmed upon the reasoning set forth in the report and recommendation of the magistrate, dated October 15, 1987.



*
 The Honorable Jerome Turner, United States District Judge for the Western District of Tennessee, sitting by designation